Title: Lieutenant Colonel Richard Kidder Meade to Colonel Timothy Bigelow, 1 March 1778
From: Meade, Richard Kidder
To: Bigelow, Timothy


1 Mar. 1778. At GW’s command replies to Bigelow’s letter of 28 Feb. requesting instructions. Bigelow has generally “done right in refusing” passes; “as the Commissary of Prisoners has instructions to receive, & send in necessaries &c. for our Officers, & Soldiers in Captivity, the Genl wishes you to prevent every intercourse with the City, that may be in your power.” GW “desires” that if Bigelow sees “sufficient proof against the person detected carrying in Cattle to the Enemy, & now in your poss[ess]ion,” he will “deliver him with the names of the witnesses to the Adjutant Genl that he may be brot to a trial without delay.” Bigelow should follow the same procedure with “any others that may hereafter fall into your hands” and should communicate the directions to whoever relieves him (DLC:GW).
